Title: To Thomas Jefferson from Francis Deakins, 7 December 1802
From: Deakins, Francis
To: Jefferson, Thomas


          
            Sir
            Geo. Town Decr. 7th. 1802
          
          Permit me to inform you we have not been Able to obtain Subscription for the Allegany Turnpike road Agreeable to the Acts of the Legislatures of Virginia & Maryland from Potomack to the Western Navigation, which I had the Honor to lay before you last Winter
          There is no monied Capital on the Potomack nor in the Country immediately Interested in this Road, hence Subscriptions of Shares payable in money Cannot be got—but we have good grounds to believe Enough are Willing to become Adventurers Payable in lands at A fair Price. & there Are in New England Companies formed for making turnpike roads whereever there is a demand for their Services—who would According to the Opinion of Wellinformed men of that Country, Come on & undertake this road on condition of receiving ¾ or ⅘th their pay in lands, they must have Some money to precure provisions Utensils &c. &c. 
          In New England through Countries quite as Mountanious as that between the Eastern & Western Waters turnpike roads are made for 700 to 1000 Dolls. ⅌. Mile—The Country through which this road must pass is but thinly Settled—repairs will be difficult it ought to be So constructed as to require none for a length of time—& it may Cost about 50000 Dolls. 
          There will be A Subscription immediately in land to the amount of 40000 Dolls.—and with the land if 10000 or 12000 Dolls. in Cash Could be Subscribed—no doubt the road can be made, Perhaps finished in all next year. 
          I have taken the Liberty of troubling you with this in hope that it may be thought advisable that Congress should give a power some where to undertaking like this—If the Public could take shares to the Amount of 10000 or 12000 Dolls. on the same terms that Individuals would Subscribe—in money, & like them to receive a portion of the toles, they might not Loose even in A pecuniary View—but without a Consideration of this kind. no road can be made in the U. States So important to the union of the Eastern & Western States as this—no where can So Small Sum of Public money be laid out to so much Public Advantage 
          I have the Honor to be with great respect Sir yr. Most Obedt Servt. 
          
            Francis Deakins
          
        